Citation Nr: 1017518	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a skin disability, 
to include as due to ionizing radiation.

3.  Entitlement to service connection for a heart disability, 
to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to 
April 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) from January 2006 and November 2007 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for a heart 
disability, to include as due to ionizing radiation, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
reflect that the Veteran has a current hearing loss 
disability for VA purposes.

2.  The competent clinical evidence of record does not 
reflect that the Veteran has a current skin disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  A skin disability was not incurred in, or aggravated by, 
active service, to include as due to ionizing radiation.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in August 2005 and September 2007, VA 
informed the Veteran of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The correspondence was 
deficient in that it did not notify the Veteran that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  The Board finds that this 
deficiency is not prejudicial to the Veteran.  In light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records, VA examination and 
treatment records, and the Veteran's statements in support of 
his claims.  The Board has carefully reviewed the statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues of 
hearing loss disability and a skin disability were obtained 
in September 2007.  38 C.F.R. § 3.159(c)(4) (2009).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and 
opinions obtained in this case are adequate.  The September 
2007 VA audiology examination opinion reflects that the 
Veteran did not provide valid responses to the examination.  
The examiner opined that variability of responses and a 
discrepancy between intertest agreement indicated that the 
Veteran's responses lacked cooperation with test procedures.  
Thus, VA provided the Veteran with an examination; however, 
the evidence of record reflects that he did not fully 
cooperate.  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Moreover, the Board notes that the 
objective evidence of record is negative for hearing loss 
disability; therefore, another VA examination is not required 
under McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

The September 2007 VA dermatology opinion is predicated on a 
review of the claims file.  It also includes consideration of 
a physical examination of the Veteran's hands and 
consideration of the Veteran's statements regarding onset, 
current treatment, and frequency of use of treatment.  The 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to this 
issue has been met.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), 38 C.F.R. § 3.159(c) (4) (2009).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R.§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.
Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a 
result of active service.  The first element of a claim for 
service connection is evidence of a current disability.  The 
September 2007 VA audiology examination opinion reflects that 
the Veteran did not provide valid responses to the 
examination; therefore, an opinion as to the Veteran's 
hearing acuity was not provided.  The claims file is negative 
for any objective clinical evidence of a hearing loss 
disability for VA purposes.  Moreover, the Veteran has not 
referenced any private medical records which indicate a 
hearing loss disability.  While the Veteran is competent to 
state that he believes he has a hearing loss, he is not 
competent to attest that he has a hearing loss disability for 
VA purposes.  

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, the Veteran's claim for 
service connection for bilateral hearing loss is not 
warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Degmetich v. Brown, 104 F.3d 1328 (1997). 

In addition, the Board notes that even if the Veteran had 
hearing loss disability for VA purposes, there is no 
competent clinical evidence of record that any such hearing 
loss would have been incurred in, or aggravated by, active 
service.  The Veteran's service treatment records are 
negative for any complaints of, or treatment for, hearing 
loss.  Moreover, the Veteran has not averred that he has 
sought any treatment for hearing loss in the more than three 
decades since separation from service.  

As the evidence of record does not reflect that the Veteran 
has a current hearing loss disability causally related to 
active service, service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Skin Disability

The Veteran avers that he has a skin disability causally 
related to active service, to include as due to exposure to 
ionizing radiation.  Specifically, he avers that while in 
service, the skin on his hands became dried and cracked.  
Historically, the Board notes that the Veteran filed a claim 
for a skin disability (claimed as radiation burns) in April 
1969.  This claim was denied in September 1969 because the 
Veteran failed to report for an examination.  The Veteran was 
notified that no further action would be taken unless he 
informed VA of his willingness to report for an examination.  
The Board finds that the Veteran's April 1969 claim was 
abandoned as VA did not receive information that the Veteran 
was willing to report for an examination within one year of 
the date of the September 1969 request.  38 C.F.R. § 3.158.  
In this regard the Board also notes that the January 2006 
rating decision considered the Veteran's claim to entitlement 
to service connection for a skin disability to be an original 
claim.  

As noted above, the first element of a claim for service 
connection is evidence of a current disability.  The Board 
notes that on his claims form, VA Form 21-526, received by VA 
in August 2005, the Veteran indicated that he was treated for 
a skin disability from 1966 to 1969.  He did not contend that 
he had any medical treatment since 1969.  In his notice of 
disagreement, received by VA in August 2006, the Veteran 
again did not state that he has a current skin disability, or 
that he had a skin disability since separation from service, 
merely that he had a skin disability in service.  In a 
statement, dated in October 2007, the Veteran again did not 
aver that he has had a skin disability since separation from 
service, but merely that he had a skin disability in service.  
The September 2007 VA examination report reflects that the 
Veteran asserts that he treats his hands with aloe vera on a 
daily basis.  He reported that he has not had cracking of the 
skin for years.

The September 2007 VA examination report reflects that there 
was no current evidence of hand dermatitis, only a history of 
contact hand dermatitis.  The examiner noted that there was 
no evidence of any erythema/desquamation/papules or pustules.  
Although the Veteran is competent to state that he has had 
skin which is dry and cracking, no such finding was made upon 
clinical examination, and the Veteran has not been shown to 
possess specialized medical education, training, and 
experience necessary to render a diagnosis as to his skin 
disability.  Espiritu, supra. 

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, the Veteran's claim for 
service connection for a skin disability is not warranted in 
this case.  Brammer, supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  Gilbert, 
supra.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a skin disability, to include as due 
to ionizing radiation, is denied.


REMAND

The Veteran avers that he has a heart disability due to 
active service, to include as due to ionizing radiation.  An 
August 2005 VA medical record reflects that he stated that 
approximately one year earlier, he was hospitalized in 
Atlanta, Georgia with a congestive heart failure exacerbation 
and that an echocardiogram was performed at that time.  He 
further states that prior to that episode, he had not seen a 
doctor in more than twenty years.  No such records from 
Atlanta, Georgia are associated with the claims file.  The 
Board finds that any such records may be useful in 
adjudicating the Veteran's claims, and VA should attempt to 
obtain them, provided that the Veteran provides authorization 
and sufficient information as to the facility and date(s) of 
treatment.  See 38 C.F.R. § 3.159(c) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board has considered whether a VA examination/opinion is 
warranted for the Veteran's claim for entitlement to service 
connection for a heart disability, to include as due to 
ionizing radiation, and found that it is not warranted at 
this time.  If however, any additional evidence provides an 
indication that a current disability may be associated with 
the Veteran's service, such an examination may be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical facilities in 
which he was treated for a heart 
disability, to include an Atlanta, Georgia 
facility in approximately 2004.  The 
Veteran should be requested to provide the 
earliest date at which he obtained 
treatment for a heart condition.  

2.  The RO should attempt to obtain any 
pertinent medical records, to include VA 
records not already associated with the 
claims file.  If any search for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009)

3.  If and only if, any medical records 
indicate that the Veteran's current heart 
disability may be related to active 
service, schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the extent and etiology of any 
current heart disability, to include 
whether any disability is causally related 
to active service. 

If a VA examination is warranted, the 
examiner should perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any current heart 
disability is related to the Veteran's 
active military service, to include 
exposure to ionizing radiation.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
heart disability, to include as due to 
ionizing radiation, with consideration of 
all additional evidence received since 
issuance of the August 2008 statement of 
the case.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the Veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


